DETAILED ACTION
This action is responsive to the application filed 4/29/2022.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,347,932 (“’932”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application present an obvious variant of the invention claimed in ‘932.
With regard to Claim 1 of the current application, Claim 1 of ‘932 teaches a method comprising:
transmitting, from a client device to a server, a request for a webpage associated with website generation data; receiving from the server the webpage comprising a first display element corresponding to a first type of object, the webpage being generated by the server according to a first website presentation layer and having first content defined by the website generation data (generating, for display on a webpage, a first display element corresponding to the first type of object according to the first website presentation layer and having first content defined by the website generation data); 
causing the server to locally process the website generation data to identify, by the server, the first type of object (retrieving, from a content management system by one or more processors of a server, website generation data; identifying, by the server, a first type of object in the website generation data); and 
causing the server to retrieve from centralized storage, using an address of the centralized storage, a translator that maps the first type of object to the first website presentation layer, wherein the server locally identifies, based on the retrieved translator, a local storage location of the first website presentation layer and retrieves the first website presentation layer from the local storage location to generate the webpage (obtaining, based on the website generation data, an address of a centralized storage of a translator; retrieving by the server from the centralized storage, using the address of the centralized storage, the translator that maps the first type of object to a first website presentation layer; identifying, based on the retrieved translator, a storage location of the first website presentation layer; retrieving, by the server, from the storage location, the first website presentation layer).
As the limitations of Claim 1 do not define a patentably distinct invention from the Claim 1 of ‘932, the claim is rejected under Double Patenting. The other independent claims are commensurate in scope and are similarly rejected, and the dependent claims recite subject matter that is likewise not patentably distinct from the subject matter defined by the claims of this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                     
11/4/2022